83798: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25169: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83798


Short Caption:DAISY TR. VS. SUNRISE RIDGE MASTER HOACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A790395Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/23/2021 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDaisy TrustChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentNevada Association Services, Inc.Brandon E. Wood


RespondentSunrise Ridge Master Homeowners AssociationJ. William Ebert
							(Lipson Neilson P.C.)
						Jonathan K. Wong
							(Lipson Neilson P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


11/18/2021Filing FeeFiling Fee due for Appeal. (SC)


11/18/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-33210




11/18/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-33212




11/22/2021Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23439. (SC)


11/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-33571




11/23/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC)21-33702




12/13/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-35427




12/13/2021Docketing StatementFiled Appellant's Amended Civil Docketing Statement. (SC)21-35430




12/13/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-35457




12/14/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-35617




12/21/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. Filed in this case in error. (SC)


12/27/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/11/20, 5/13/20, 7/1/20, 9/1/21. To Court Reporter: Yvette Sison. (SC)21-36722




03/10/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until March 28, 2022, to file and serve the opening brief and appendix.  (SC)22-07632




03/28/2022BriefFiled Appellant's Opening Brief. (SC)22-09559




03/28/2022AppendixFiled Joint Appendix. (SC)22-09560




04/27/2022BriefFiled Respondent's (Sunrise Ridge Master Homeowners Association) Answering Brief. (SC)22-13345




04/27/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Nevada Association Services, Inc. shall have until May 11, 2022, to file and serve its answering brief.  (SC)22-13391




05/02/2022BriefFiled Respondent Nevada Association Services, Inc.'s Joinder to Sunrise Ridge Master Homeowners Association's Answering Brief. (SC)22-13862




05/27/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  June 15, 2022.  (SC)22-16949




06/13/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-18775




06/23/2022Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: July 15, 2022. (SC)22-19924




07/14/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-22237




07/25/2022Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: August 12, 2022. (SC)22-23338




08/10/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-25031




08/11/2022Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Appeal. Pursuant to the stipulation of the parties, and cause appearing, "this appeal is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)22-25169





Combined Case View